Citation Nr: 1221645	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-18 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a proctoscopy in February 2000, to include gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from June 1981 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Historically, a September 2004 Board decision denied service connection for gastritis on the basis that the gastritis was the result of alcohol use of willful misconduct origin.  In that decision, although it was stated that "there is no basis on which to grant compensation for gastritis pursuant to 38 U.S.C. § 1151" it was stated in the Introduction to that decision that the "claim for entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 [required] separate adjudication [and, so, that] issue is referred to the RO."  

Following procedural notification in April 2008, a December 2008 rating decision denied entitlement to compensation under 38 U.S.C. § 1151, to which the Veteran filed a Notice of Disagreement (NOD) in December 2008.  Then, after a Statement of the Case (SOC) in February 2009, an RO hearing (a transcript of which is on file), and a Supplemental SOC (SSOC) in June 2009, the Veteran perfected the appeal in a timely manner by filing VA Form 9 in June 2009.  

The RO then provided the Veteran with another procedural notification letter in October 2011 which included information concerning the requirement for the submission of new and material evidence after a prior and final VA decision denying a benefit.  However, in this case, and despite the aforementioned inadvertent language in the September 2004 Board decision (which was not incorporated into the Board's Findings of Fact, Conclusion of Law or Order), there has been no prior final denial of this claim for compensation under 38 U.S.C. § 1151.  Thus, the matter must be adjudicated on a de novo basis.  

Following a February 2012 SSOC, the Veteran testified at a May 2012 videoconference hearing with the undersigned Veterans Law Judge.  A transcript of thereof is on file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Background

VA records show that a hemorrhoidectomy was performed in December 1999.  

Private records from Dr. E. of the Waco Gastroenterology Associates reflect that the Veteran was seen for vague abdominal pain in April 2000.  He reported having had right upper quadrant epigastric-like pain for about 6 months.  His 1999 hemorrhoid surgery was noted.  The examiner suspected gastritis or peptic ulcer disease, since the condition improved with Maalox.  Upper gastrointestinal (GI) was unremarkable and no active ulcer disease was found.  

VA records show a diagnosis of dyspepsia in April 2001. 

When examined by VA in May 2002, it was noted that the Veteran had a hemorrhoidectomy he developed a colicky mid-abdominal pain and an attempt was made to do a "colonoscopy" but this had resulted in bleeding and the procedure was discontinued and had not been repeated.  Subsequently, he had seen a private physician but an UGI series had been negative and he was given a diagnosis of gastritis because of symptoms of colicky mid-abdominal pain and a clinical impression of excessive acid production in his stomach.  After a physical examination the pertinent diagnoses were external hemorrhoids with status post hemorrhoidectomy in 2000 with occasional rectal bleeding; and gastritis with minimal disability. 

On VA examination in July 2003 it was noted that the Veteran smoked one pack of cigarettes per day and abused alcohol.  The examiner noted that the Veteran reported having had both erectile dysfunction and gastric acidity since his hemorrhoid surgery.  The examiner noted that both smoking and alcohol were known to stimulate gastric secretion and to cause erectile dysfunction.  Following examination, the VA doctor concluded that the Veteran's gastric acidity was secondary to H. pylori, tobacco, and alcohol abuse.  It was also noted that the Veteran was status post hemorrhoidectomy without residuals. 

On file is a report of a February 23, 2008 partial gastrectomy with resection of a gastric ulcer, and exploratory laparotomy from the Providence Health Center in Waco, Texas.  That report indicates that the Veteran's bowel was normal and without evidence of perforation or inflammation.  A report of an abdominal CT scan of that same date reflects findings suspicious for a perforated gastric or duodenal ulcer.  The report reflects that a "subcentimeter hyperdensity was seen in the right lower pelvis that apparently is within the lumen of the colon."  As to this, the report also contains the following notation: "I do not know what this represents.  Some type of consumed foreign body would be difficult to rule out."  The report further states that there was "an expanded irregular appearance of the left iliac wing.  Please correlate for past trauma.  This could be congenital."  

In November 2008 a VA physician, Dr. J. Y., reviewed the Veteran's claim files and reference the reports of the December 1999 VA hemorrhoid surgery, the February 2000 proctoscopy, and the February 2000 abdominal CT scan.  The VA physician opined that no foreign object was left in the Veteran's colon in the 1999 hemorrhoid surgery or the lower endoscopy in 2000.  No foreign object had ever been found.  Neither the 1999 nor the 2000 procedures involved the area of the colon that, in 2008, was noted to have a possible foreign object.  An object of that small size would have been able to pass through the colon and would not have been retained for 8 years after the (2000) procedure.  

The Veteran's testimony at the June 2009 RO hearing and that May 2012 videoconference was, in essence, that following VA hemorrhoid surgery in December 1999 he had had a VA proctoscopic examination in February 2000 by an inflexible instrument and that presiding clinician had improperly allowed an untrained female assistant to actually perform the procedure.  However, that procedure was improperly performed and he had felt such pain that he yelled out.  He had seen fluid, which he thought was blood, drain out.  The report of that procedure indicating that a flexible tube had been used was wrong and that the presiding VA medical personnel had lied in that report to cover up their actions.  Also, a VA physician had made a written record that the examination room in which the February 2000 procedure was done was not set up for and did not have within it a flexible scope.  The Veteran did not contend that the December 1999 hemorrhoid surgery had caused a foreign body to be retained in his colon but, rather, it was the February 2000 VA procedure. 

After the February 2000 proctoscopy the Veteran was told that arrangements would be made for another examination using a flexible instrument but this was never done.  Following the February 2000 proctoscopy he had developed gastrointestinal (GI) symptoms and sought treatment from Dr. E. (of the Waco Gastroenterology Associates, and whose records are on file) who, after an upper GI (UGI) series had diagnosed gastritis.  Subsequently, the gastritis led to a gastric ulcer.  Due to severe symptoms, in February 2008 he had an abdominal CT scan which was interpreted by Dr. K. H. as showing a retained foreign body in the Veteran's colon.  While the report of that CT scan indicated it was possibly from something consumed, the Veteran had not consumed anything that might show up on a CT scan and, also, Dr. K. H. had asked the Veteran if he had had recent surgery and the Veteran informed him of the February 2000 proctoscopy.  Dr. K. H. had then stated that the 2000 proctoscopy had been the cause of the retained foreign body.  Neither this statement by Dr. K. H. was reflected in the February 2008 CT scan report nor was that physician's statement to the Veteran that the retained foreign body could not be ruled out as a cause of the gastric ulcer that required surgery in 2008.   

 The presiding VLJ at the May 2012 videoconference indicated that was possible that another medical opinion would be needed, particularly if the negative opinion of a VA physician had not considered the full extent of the history of the February 2000 procedure as explained by the Veteran.  Page 13.  

In light of the foregoing, the Board is of the opinion that further evidentiary development is warranted. 

While the Veteran testified that a VA physician indicated that the examining room in which the Veteran's February 2000 proctoscopy was performed did not have and was not set to perform a proctoscopy with a flexible instrument, the Board does not find any such written record by a VA physician in the claims file.  Thus, the Veteran should be given the opportunity to provide sufficient information to locate any such record.

Again, the Board notes that the Veteran testified that Dr. K. H., (variously described by the Veteran as a pathologist and as a radiologist) who performed the abdominal CT scan in February 2008, immediately prior to the Veteran's gastric ulcer surgery, had never formally recorded his verbal statement to the Veteran that the February 2000 proctoscopy was the cause of the Veteran's having a retained foreign body in his colon.  Accordingly, the Veteran should be given the opportunity to obtain from that physician a written statement that records this opinion, as well as any opinion indicating that the February 2000 proctoscopy caused or may have caused the Veteran's gastritis or gastric ulcer.  

Also, in light of the Veteran's extensive testimony, another VA opinion should be obtained addressing the February 2000 proctoscopy and the effect(s), if any, of such procedure, i.e., whether it caused or contributed to the development of additional disability in the form of gastritis, a gastric ulcer, or a retained foreign body in the lumen of his colon.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide as much information as possible concerning the VA physician, or other VA medical personnel, that he testified had created a written record (or may have verbally informed the Veteran) that the examining room in which the Veteran's February 2000 proctoscopy was performed did not have and was not set up to perform a proctoscopy with a flexible instrument.  

All pertinent leads should be followed up and, if possible, an attempt should be made to locate any such record. 

2.  Ask the Veteran to contact Dr. K. H. who interpreted the February 2008 abdominal CT scan, and obtain from that physician a written statement addressing the cause or likely cause of the Veteran's retained foreign body in the lumen of his colon.  The Veteran should also request that Dr. K. H. specifically address whether the Veteran's February 2000 proctoscopy, or retained foreign body resulting there from, is the cause or likely cause of the Veteran's gastritis and gastric ulcer, to include addressing the comments in the February 2008 abdominal CT scan concerning the possibility of both the foreign body being something consumed and, also, the comment about past trauma and whether the comment concerning past trauma refers to the 2000 VA proctoscopy or was addressing an abnormality, perhaps congenital, of the Veteran's left iliac wing  

3.  Thereafter, if the foregoing development is accomplished, and even if it is not or cannot be accomplished, the claim files with associated treatment records and this remand must be made available to, and be reviewed by a VA physician, and he/she should so indicate in the report.  All necessary studies and/or tests for an accurate assessment should be conducted. 

If a physical examination of the Veteran is deemed to be necessary, the VA physician should contact the appropriate personnel to make arrangements for such a physical examination.  

Otherwise, the Veteran's claim files should be reviewed for the purpose of addressing whether it is as likely as not that the February 2000 proctoscopy caused or contributed to the development of additional disability in the form of: a retained foreign body in the lumen of the Veteran's colon; subsequent development of gastritis; and/or subsequent development of a gastric ulcer.  

In addressing these matters the examiner should do each of the following: 

(A) describe the Veteran's physical condition immediately prior to the February 2000 procedure upon which the 1151 claim is based and compare it with the subsequent physical condition resulting from the February 2000 procedure

(B) discuss the nature and extent of any "additional disability" attributable to VA treatment, and 

(C) opine whether any "additional disability" was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment.  

The examiner should also express an opinion as to: 

(A) whether it is as likely as not (50 percent or more probability) that any current disorder (retained foreign body, gastritis, or gastric ulcer), or aggravation of any such preexisting disorder, is the result of VA medical treatment in February 2000; 

(B) whether any current disorder, to include: a retained foreign body in the lumen of the Veteran's colon; subsequent development of gastritis; and/or subsequent development of a gastric ulcer, was a "necessary consequence" of VA medical treatment/hospitalization properly administered with the express or implied consent of the Veteran;

(C) whether any such current disorder (as above) is due to the natural progression of a disease or injury that occurred prior to or after VA procedure in February 2000.  

In these determinations, the physician should address the significance, if any, of the notation in the February 2008 abdominal CT scan concerning "correlate for past trauma" and whether this refers to the foreign body in the lumen of the Veteran's colon or to the "expanded irregular appearance of the left iliac wing" which was also noted in that report. 

The physician should also address the evidence on file which indicates that the Veteran's gastritis is due to tobacco and alcohol abuse.  

If the VA physician determines that VA's actions caused additional disability to the Veteran, then that physician should offer an opinion on whether the evidence shows an event not reasonably foreseeable possibly caused the additional disability to the Veteran.  The examiner should discuss any other medical opinions on this or any related issue raised by the record and clearly stated the rationale for all opinions expressed in a typewritten report. 

The VA examiner should include in the examination report the rationale for all opinions expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

4.  After completion of the above development, the Veteran's claim for compensation under 38 U.S.C. § 1151 should be readjudicated on the merits.  If the determination remains less than fully favorable, the Veteran and his representative should be furnished with an SSOC and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

